Citation Nr: 0320558	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The appellant had active duty from July 1953 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran requested a hearing that was held before the 
undersigned at the RO in January 2003.


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA 
advise the veteran of the evidence needed to substantiate his 
claims, of what evidence he is responsible for obtaining, and 
of what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103 (West 2002).  The United States Court of Appeals for 
Veterans Claims (Court) has interpreted the VCAA as requiring 
that VA provide claimants with specific notice of what 
evidence the claimant is responsible for obtaining and of 
what evidence VA will obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has not yet received this 
notice.

In his January 2003 testimony, the veteran stated that he 
received Social Security Administration (SSA) disability 
benefits.  Additionally, he testified to receiving treatment 
for his lung condition from his cardiologist at the VA 
Outpatient Clinic in Odessa, Texas.  The Board notes that 
VA's duty to assist the appellant in substantiating his claim 
requires an attempt to obtain the appellant's SSA records and 
VA outpatient treatment records that are not associated with 
the claims file.  

Service medical records dated in August 1953, reflect 
treatment for chest pains with nausea, fever, and cough.  A 
narrative summary from this time reflects the appellant's 
statement that the onset of his lung disease was 
approximately 1 to 1.5 years prior to enlistment.  He was 
diagnosed with "moderately advanced bilateral 
bronchiectasis" and was discharged in September 1953, based 
on a physical disability that had pre-existed service.  

The veteran was hospitalized at a VA facility in February and 
March 1955 for treatment of left lobar pneumonia.  A VA 
radiology report dated in June 2000 shows a diagnosis of 
chronic obstructive pulmonary disease (COPD).  The veteran 
has testified as to a continuity of symptomatology since 
service.  The Board notes that a medical opinion as to 
etiology of the veteran's lung condition, its pre-existence 
and aggravation is necessary to determine whether service 
connection is warranted.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should provide the veteran with 
a VCAA notice letter.
2.  The RO should request all records 
concerning the veteran's award of 
disability benefits from the Social 
Security Administration.
3.  The RO should obtain all records of 
the veteran's treatment at the Odessa, 
Texas VA Outpatient Clinic since 1970.
4.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a respiratory examination.  
Based on a review of the records contained 
in the claims folder and results of the 
examination, the examiner is asked to 
provide an opinion as to whether it is as 
least as likely as not that any current 
lung condition is related to the 
bronchiectasis identified in service.
If, a current lung disability, at least as 
likely as not, is related to 
bronchiectasis, the examiner should 
express an opinion as to whether the 
bronchiectasis clearly and unmistakably 
pre-existed service.
If the examiner concludes that a current 
lung disability, at least as likely as 
not, is related to bronchiectasis and that 
the bronchiectasis clearly and 
unmistakably pre-existed service; the 
examiner should express an opinion as to 
whether the pre-existing disability 
underwent a permanent increase during 
service.
The examiner should provide a rationale 
for all opinions.
4.  The RO should then readjudicate the 
veteran's claim.  If the benefit remains 
denied, the RO should issue a supplemental 
statement of the case, and return the case 
to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

